Citation Nr: 0928185	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
left ear hearing loss.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
skin conditions, also claimed as on and off skin rashes. 

3. Entitlement to service connection for skin conditions, 
also claimed as on and off skin rashes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 
1981 and October 1981 to October 1997. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California, which denied service connection for 
left ear hearing loss and skin conditions, finding that the 
Veteran had not submitted new and material evidence to reopen 
either of his claims. 

The issue of service connection for skin conditions is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In a June 1998 rating decision, the RO denied service 
connection for left ear hearing loss and skin conditions.  
The Veteran did not timely appeal the decision and it is now 
final. 

2. Evidence received since the June 1998 rating decision is 
new but not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for left ear hearing loss.  It therefore 
does not raise a reasonable possibility of substantiating the 
claim. 

3. Evidence received since the June 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for skin conditions, i.e., 
evidence of current dermatitis and erythema.  It therefore 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  Evidence received since the June 1998 RO decision is not 
material and the criteria to reopen the previously denied 
claim of entitlement to service connection for left ear 
hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

2.  Evidence received since the June 1998 RO decision is 
material and the criteria to reopen the previously denied 
claim of entitlement to service connection for skin 
conditions are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Concerning the claim to reopen the previously denied claim 
for service connection for skin conditions, in light of the 
favorable action taken herein, discussion of whether VA has 
met its duties of notification and assistance as to this 
issue is not required, and deciding the appeal at this time 
is not prejudicial to the Veteran.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The November 2004 letter described the meaning of 
"new" and "material" evidence in order to reopen the claims, 
including the reason for the previous denial and the 
information necessary to substantiate the underlying claims.  
This is in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, offered to assist 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed to reopen his claims for entitlement to 
service connection for hearing deficiency and skin conditions 
in October 2004.  In the April 2005 rating decision the RO 
found that the Veteran had not submitted new and material 
evidence to reopen his claims for left ear hearing loss and 
skin conditions.  Irrespective of the RO's action, the Board 
must decide whether the Veteran has submitted new and 
material evidence to reopen the claims for service connection 
for left ear hearing loss and skin conditions.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Left Ear Hearing Loss

The RO originally denied entitlement to service connection 
for left ear hearing loss in June 1998 on the basis that 
there was no evidence of a current left ear hearing loss 
disability and no evidence of treatment in service.  The 
Veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d) (2008).

The evidence received since the last final RO decision in 
June 1998 includes an 
April 2000 treatment note, a July 2000 order note, and an 
August 2000 MRI report. 
The April 2000 treatment note recorded the Veteran's 
complaint of left ear pain which he reported felt like there 
was liquid or water in his left ear for the last six months 
with decreased hearing, which the physician assessed as a 
left ear problem. 
The July 2000 note recorded the Veteran's reported six month 
history of a plugged left ear that occasionally will 
spontaneously clear.  The August 2000 internal auditory canal 
MRI found the Veteran to be normal with no evidence of 
acoustic schwannoma. 

The evidence submitted does not show that the Veteran 
currently has a left ear hearing loss disability.  The 
reports merely show that the Veteran was evaluated for left 
ear pain.  The three reports are new in that they were not 
previously of record.  However they are not material as they 
offer no medical findings or opinions addressing whether the 
Veteran has left ear hearing loss, the absence of left ear 
hearing loss disability being the principal reason the claim 
was denied in June 1998.   

Therefore, the Board finds that no new and material evidence 
has been received to reopen the claim for left ear hearing 
loss.  Absent medical evidence demonstrating that the Veteran 
has a current left ear hearing loss, the newly submitted 
evidence is not material.  Until the Veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463,467 (1993); see also Gilbert v. Derwinski, 1 Veteran. 
App. 49, 55 (1990).  Absent new and material evidence, 
reopening the claim for service connection for left ear 
hearing loss is not warranted.

Skin Conditions 

The RO originally denied entitlement to service connection 
for skin conditions in June 1998 on the basis that there was 
no evidence of a current disability and no evidence of a 
permanent and chronic condition in service.  The Veteran did 
not appeal this decision and it became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d) (2008).

The evidence submitted since the last final RO decision in 
June 1998 consists of a September 2004 progress note which 
addressed the Veteran's complaint of a rash on his face.  The 
physician diagnosed dermatitis and erythema next to his nose 
and noted the Veteran's reported history of being given 
atarax and triamcinolone in 1997 for a rash on his face.  

This evidence is new and material as it was not of record at 
the time of the last rating decision and it relates to a 
material element of the claim, specifically evidence of 
current dermatitis and erythema.  As noted, in determining 
whether evidence is new and material, the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As there is now evidence of record of 
a current skin condition, and there is already evidence of 
treatment for a skin condition in service, there is a 
reasonable possibility of substantiating the claim. 
Therefore, the information submitted since the last final 
rating decision constitutes new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a); and reopening the claim 
is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence to reopen a previously denied claim 
of service connection for left ear hearing loss has not been 
received and the claim is denied. 

New and material evidence to reopen a previously denied claim 
of service connection for skin conditions, also claimed as on 
and off skin rashes, has been received and the claim is 
reopened.  


REMAND

The Veteran seeks service connection for skin conditions, 
also claimed as on and off skin rashes. 

The medical evidence shows that during service the Veteran 
was treated for a facial lesion on the left maxillary aspect 
in June 1991.  In December 1997 a VA treatment record shows 
treatment for and diagnosis of rash on the face.  At the VA 
examination in December 1997 the Veteran reported skin rashes 
over his waist twice a year identified as contact dermatitis, 
and a skin rash on his cheeks believe to be due to seborrheic 
dermatitis, however the examiner did not find any skin rashes 
on the cheeks or waist at that time. 

More recent medical evidence shows evidence of a current rash 
on the Veteran's face, diagnosed as dermatitis and erythema. 

The June 1998 rating decision denied service connection for 
skin conditions based on the fact that the Veteran did not 
have a current skin condition at the VA examination and that 
the Veteran's in service skin conditions were not permanent 
or chronic.  However the current medical evidence 
demonstrates a current skin condition, and suggests that the 
skin conditions may indeed be chronic as they are 
reoccurring.    

The claim must therefore be remanded for VA examination to 
obtain an opinion as to whether the current skin condition is 
related to service.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006). 



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA health care providers who treated 
him for his claimed skin conditions from 
his discharge from active service in 1997 
to the present.  Ensure that all 
identified private and VA medical 
treatment records that are not already of 
record are obtained.  

2.  Take all necessary follow-up actions, 
as indicated.  Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

3.  Schedule the Veteran for a VA 
examination by an appropriate medical 
examiner to determine whether the Veteran 
currently has any skin conditions. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any diagnosed skin conditions began during 
service or were a result of his service.  
The examiner is to specifically consider 
and comment on the in-service treatment 
for skin conditions which are of record.

The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.  A complete rationale must 
accompany all opinions expressed.  


4.  After undertaking any other reasonably 
necessary development, readjudicate the 
Veteran's claim considering the entire 
record.  If its decision remains adverse 
to the Veteran, it should provide him and 
his representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


